Citation Nr: 1433936	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  10-32 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the left     knee status post-arthroplasty with meniscsctomy and subsequent sepsis with synovectomy as secondary to the service-connected right knee disability. 

2.  Entitlement to service connection for left hip avascular necrosis with associated osteoarthritis as secondary to the service-connected right knee disability.

3.  Entitlement to service connection for degenerative disc disease of the lumbar spine as secondary to the service-connected right knee disability.

4.  Entitlement to a rating higher than 30 percent for right knee status post-total knee arthroplasty.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from March 1983 to August 1983 and from March 1985 to August 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In November 2012 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to further appellate consideration of the claims.

With respect to the claims for service connection, the Veteran claims that he developed the currently diagnosed disabilities of the left knee, left hip and lumbar spine, as secondary to the service-connected right knee status post-total knee arthroplasty.  Specifically, he claims that due to the right knee disability he developed an altered gait, painful weight-bearing and overuse, which caused and/or aggravated the left hip, left knee, and back disorders.  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  VA may grant service connection for disability caused by service-connected disability or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  See Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002).  Service connection not be awarded on an aggravation basis without the establishment of a pre-aggravation baseline level of disability which can be compared to the current level of disability.  Pre-aggravation baseline level of disability should be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease.  38 C.F.R. § 3.310 (2013). 

On VA examination in May 2009, the examiner noted the Veteran's complaints of left knee pain and opined that a causal relationship or aggravation of the claimed conditions as secondary to the right knee disability was not present in the medical literature and there was no consensus opinion on that matter.  The examiner added that degenerative joint disease is not an accepted etiology for the lumbar spine    disc disease or degenerative joint disease in any other joint.  However, as noted      in the report, an examination of the lumbar spine, left knee, and left hip was not conducted.  Moreover, the examiner failed to address the specific contention that the Veteran's altered gait, overuse and painful weight bearing due to his service-connected right knee disability, either caused and/or aggravated his left knee, left hip, and lumbar spine disorders.

In support of his claims, the Veteran submitted a December 2012 medical statement from his private treating physician, Dr. D.A.S., who reported treatment for the Veteran's left knee and back pain.  He and the Veteran had discussed the in-service right knee trauma, and felt that there was a direct cause and affect from his trauma affecting the left knee due to altered gait mechanics for the past several years.  The Veteran also submitted an undated pre-printed form filled out by a physician, who reported being the Veteran's treating physician and having reviewed other private medical records.  The form noted the Veteran's contention regarding service connection for the left knee, left hip, and lumbar spine disabilities as secondary to the service-connected right knee disability.  The physician then checked a second box indicating that the Veteran's claimed conditions were caused by or the result of  the Veteran's service-connected disabilities.  The signature on the form appears to reflect Dr. D.A.S.

In any event, the statements are conclusory and without medical analysis, and are insufficient to allow the Board to properly weigh the evidence.  Accordingly, the Board finds that a VA examination and opinion addressing the relationship, if any, between the Veteran's service-connected right knee disorder and his left knee, left hip, and low back disabilities is needed.

With respect to the claim for an increased rating for the right knee disability, the Veteran last underwent a VA examination in May 2009, more than 5 years ago.  At a personal hearing in November 2012, the Veteran testified that he has chronic right knee residuals, including painful motion, inability to kneel or squat, and that his knee would lock up upon stepping backwards.  His spouse's testimony suggested that the Veteran's condition had worsened.  Accordingly, the Board finds that a new VA examination is necessary.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his back, knee, and hip disabilities.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already of record.  In addition, relevant ongoing VA treatment records should be obtained.  If any requested records cannot be obtained, the Veteran should be notified of such.

2.  Schedule the Veteran for a VA orthopedic examination to address the claim for an increased rating for the right knee disability and the claims for service connection for left knee, left hip and low back disabilities.  The claims file and electronic treatment records must be thoroughly reviewed by the examiner in connection with the examination.  All tests and studies deemed necessary should be conducted, including range of motion testing of the right knee, and all findings should be reported in detail.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a) Provide the diagnosis for any current left knee, left hip, and low back disabilities present. 

b) Is it at least as likely as not (50 percent or greater probability) that any left knee, left hip, and low back disabilities found on examination arose during service or are otherwise etiologically related to service, including parachute jumps?  Please explain why or why not.

c) For any left knee, left hip, and low back disability not related to service, is it at least as likely as not (50 percent or greater probability) that any left knee, left hip, and low back disabilities were caused by the service-connected right knee disability, to include any gait disturbance or overuse resulting from the right knee condition?  Please explain why or why not.  The examiner should consider the December 2012 private opinion report from Dr. D.A.S.  

d) Is it at least as likely as not (50 percent or greater probability) that any left knee, left hip, and back disabilities were permanently worsened beyond the natural progress of the condition (versus temporary exacerbation of symptoms) by the service-connected right knee disability, to include any gait disturbance and overuse caused by the right knee disability?  Please explain why or why not. 

e) If the disabilities were permanently worsened beyond the natural progress of the condition (aggravated), the examiner attempt to determine the level of aggravation beyond baseline.   

The examiner must provide complete rationales for all opinions and conclusions reached.

3.  After the development requested above as well as any additional development deemed necessary has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



